                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                      CIVIL ACTION NO. 5:19-CV-027-KDB-DCK

 BRIAN RICHARD HARWELL,                                  )
                                                         )
                        Plaintiff,                       )
                                                         )
        v.                                               )        ORDER
                                                         )
 IREDELL COUNTY, TRAVELERS                               )
 CASUALTY AND SURETY COMPANY OF                          )
 AMERICA, DARREN EUGENE CAMPBELL,                        )
 DERRICK HILMAN STUTTS, MATTHEW                          )
 BRADEN TALBERT, DANIEL SHANE                            )
 STIKELEATHER, and                                       )
 MIKAWATO REED RED ARROW,                                )
                                                         )
                        Defendants.                      )
                                                         )

       THIS MATTER IS BEFORE THE COURT sua sponte regarding the “Motion To

Dismiss Filed On Behalf Of Defendant Red Arrow” (Document No. 11) on May 22, 2019. The

undersigned notes that Plaintiff’s response to the pending motion to dismiss was due by June 5,

2019. See Local Rule 7.1(e).

       In accordance with Roseboro v. Garrison 582 F.2d 309 (4th Cir. 1975), the Court advises

Plaintiff, who is proceeding pro se, that he has a right to respond to Defendant’s motion. The

Court also notes that failure to respond may result in Defendant being granted the relief sought,

that is, the dismissal of the Complaint. Plaintiff is respectfully advised that he must abide by the

Federal Rules of Civil Procedure and the Local Rules of this Court, including case deadlines.

       In this instance, the undersigned will allow pro se Plaintiff an extension of time to file a

response.
          IT IS, THEREFORE, ORDERED that Plaintiff shall file a response to the pending

“Motion To Dismiss Filed On Behalf Of Defendant Red Arrow” (Document No. 11) on or before

July 2, 2019. Failure to file a timely and persuasive response may lead to the dismissal Plaintiff’s

claims.

          The Clerk of Court is directed to send a copy of this Order by certified U.S. mail, return

receipt requested.

          SO ORDERED.


                                  Signed: June 17, 2019
